DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy (JP2017-025845 filed on February 15, 2017) has been received. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 August 2019 and 13 April 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodder (US Patent No. 5313955) (hereinafter “Rodder1”).

Rodder1 was cited in applicant’s IDS submitted on April 13, 2020.
With respect to claim 1, Rodder1 teaches an exhalation measurement device (Fig. 1) comprising: a measurement apparatus main body (10, 12, 14, 26, 34 in Fig. 1) into which exhalation is to be blown (see col.3, lines 19-23; and Fig. 1); a measurement section (12, 14, 26, 34 in Fig 1) to take a measurement of the exhalation (Fig. 1); a chamber (space inside 10) to temporarily retain the exhalation that has been blown into the measurement apparatus main body (10, 12, 14, 26, 34 in Fig. 1; see col.3, lines 22-25; and Fig. 1); a pump (28) to allow the exhalation in the chamber to be supplied to the measurement section (12, 14, 26, 34; see col.3 line 65 – col.4 line 7); a control section to control operation of the pump (28 in Fig. 1; see col.3, lines 65-67); and a flow rate detector (12, 26 in Fig. 1) to detect a flow rate of the exhalation that is supplied by the pump (28 in Fig. 1) to the measurement section (12, 14, 26, 34 in Fig. 1; see col.5, lines 55-56; and Fig. 1), wherein, the flow rate detector (12, 26 in Fig. 1) includes a pipe body (16 in Fig. 1) having a flow inlet at a first end (21 in Fig .1), into which the exhalation flows, and a flow outlet at a second end (23 in Fig. 1) opposite to the first end (21 in Fig. 1), out of which the exhalation flows (col.3, lines 43-54; and Fig. 1), and a differential pressure sensor (26 in Fig. 1) connected to the pipe body (18 in Fig. 1; see col.3, lines 55-65; and Fig. 1); and the pipe body (16 in Fig. 1) includes a partitioning member (20 in Fig. 1) which partitions an inside of the pipe body (16 in Fig. 1) into a first (right) space at a flow-in side of the exhalation and a second (left) space at a flow-out side of the exhalation (see col.3, lines 32-37; and Fig. 1), a first connection aperture (22 in Fig. 1) being provided at the first (right) space side and connecting the differential pressure sensor (26 in Fig. 1) to the first (right) space (col.3, lines 62-65; and Fig. 1), a second connection aperture (24 in Fig. 1) being provided at the second (left) space side and connecting the differential pressure sensor (26 in Fig. 1) to the second (left) space (col.3, lines 62-65; and Fig. 1), and an air duct (18 in Fig. 1) of an elongated shape extending through the partitioning member (20 in Fig. 1) and allowing the first (right) space and the second (left) space to communicate with each other (col.3, lines 26-41; and Fig.1).
With respect to claim 2, Rodder1 teaches in the second space, the air duct is disposed so as to be distanced from an inner surface of the pipe body and protruding from the partitioning member, and the second connection aperture is disposed at a position corresponding to a gap created between an outer surface of the air duct and the inner surface of the pipe body (Fig. 1).
With respect to claim 3, Rodder1 teaches in the first space, the air duct is disposed so as to be distanced from the inner surface of the pipe body and protruding from the partitioning member, and the first connection aperture is disposed at a position corresponding to a gap created between the outer surface of the air duct and the inner surface of the pipe body (Fig. 1)
With respect to claim 4, Rodder1 teaches in the second space, the second connection aperture is provided at a position which is closer to the partitioning member than to an end of the air duct along a longitudinal direction thereof (Fig. 1)
With respect to claim 5, Rodder1 teaches in the second space, the air duct is formed so that, along a longitudinal direction thereof, a protruding length from the partitioning member is greater than a length of the partitioning member (Fig. 1)
With respect to claim 6, Rodder1 teaches the pipe body is formed so as to be substantially cylindrical; the air duct is formed so as to be substantially cylindrical; and a center axis of the pipe body and a center axis of the air duct are disposed so as to overlap each other (col.3, lines 26-31).
With respect to claim 7, Rodder1 teaches an inner diameter of the air duct is smaller than a half of an inner diameter of the pipe body (Fig. 2).
With respect to claim 10, Rodder1 teaches the air duct is made of a single cylinder (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US PG Pub. No. 2016/0135714) (hereinafter “Kawamoto”) in view of Rodder (US Patent No. 4961344) (hereinafter “Rodder2”).

Kawamoto was cited in applicant’s IDS submitted on April 13, 2020.
With respect to claim 1, Kawamoto teaches an exhalation measurement device (Figs. 1 and 3) comprising: a measurement apparatus main body (device main body 3 in Figs. 1 and 3) into which exhalation is to be blown (par.0033; Figs. 1 and 3); a measurement section (measurement component 45 in Fig. 3) to take a measurement of the exhalation (par.0076-77; see Fig. 3); a chamber (chamber 23 in Fig 3) to temporarily retain the exhalation that has been blown into the measurement apparatus main body (device main body 3 in Figs. 1 and 3; par.0185); a pump (piezoelectric pump 44 in Fig. 3) to allow the exhalation in the chamber (chamber 23 in Fig 3) to be supplied to the measurement section (measurement component 45 in Fig. 3; see par.0185); a control section (controller 48 in Fig. 3) to control operation of the pump (piezoelectric pump 44 in Fig. 3; par.0079-80); and a flow rate detector (flow sensor 43 in Fig. 3) to detect a flow rate of the exhalation that is supplied by the pump (piezoelectric pump 44 in Fig. 3) to the measurement section (measurement component 45 in Fig. 3; see par.0072).
However, Kawamoto does not teach the flow rate detector includes a pipe body having a flow inlet at a first end, into which the exhalation flows, and a flow outlet at a second end opposite to the first end, out of which the exhalation flows, and a differential pressure sensor connected to the pipe body; and the pipe body includes a partitioning member which partitions an inside of the pipe body into a first space at a flow- in side of the exhalation and a second space at a flow-out side of the exhalation, a first connection aperture being provided at the first space side and connecting the differential pressure sensor to the first space, a second connection aperture being provided at the second space side and connecting the differential pressure sensor to the second space, and an air duct of an elongated shape extending through the partitioning member and allowing the first space and the second space to communicate with each other.
Rodder2 teaches the flow rate detector includes a pipe body (passage 10 in Figs. 1-2) having a flow inlet at a first end (12 in Figs. 1-2), into which the exhalation flows, and a flow outlet at a second end (14 in Figs. 1-2) opposite to the first end, out of which the exhalation flows (see Fig. 1), and a differential pressure sensor (col.3, lines 18+ “pressure comparator or gas flow meter shown generally at 28”; see Figs. 1-2) connected to the pipe body (10 in Figs. 1-2; see col.1, lines 17-21 and Fig. 3); and the pipe body includes a partitioning member (partition 16 in Figs. 1-2) which partitions an inside of the pipe body (10 in Figs. 1-2) into a first (left) space at a flow-in side of the exhalation and a second (right) space at a flow-out side of the exhalation (see col.2, lines 64-67; and Fig. 1), a first connection aperture (port 20 in Figs. 1-2) being provided at the first (left) space side and connecting the differential pressure sensor (28 in Figs. 1-2) to the first (left) space (see col.3, lines 18-19; and Fig. 1), a second connection aperture (port 22 in Figs. 1-2) being provided at the second (right) space side and connecting the differential pressure sensor (28 in Figs. 1-2) to the second (right) space (see col.3, lines 19-21; and Fig. 1), and an air duct (18) of an elongated shape extending through the partitioning member (16) and allowing the first (left) space and the second (right) space to communicate with each other (see col.2 line 68 – col.3 line 5; and Fig. 1).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Kawamoto to incorporate Rodder2’s flow rate detector in order to produce accurate flowmeter signals for gas flow through a breath transmission passage having a large diameter, when the gas flow rate through the passage is low, and when the gas flow enters the passage from a corrugated tubing (Rodder2, see col.1, lines 63+). 
With respect to claim 8, Rodder2 teaches an inner surface of the air duct has a smaller surface roughness than does an inner surface of the pipe body (Fig. 2). Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Kawamoto to incorporate Rodder2’s flow rate detector and air duct in order to produce accurate flowmeter signals for gas flow through a breath transmission passage having a large diameter, when the gas flow rate through the passage is low, and when the gas flow enters the passage from a corrugated tubing (Rodder2, see col.1, lines 63+). 
With respect to claim 9, Kawamoto and Rodder2 do not teach in the second space, the second connection aperture is provided at a position which is closer to the center of the air duct than to an end of the air duct along a longitudinal direction thereof. However, such a modification would have been obvious to PHOSITA when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791